Luke, J.
Several of the exceptions to interlocutory rulings in this case were not preserved by exceptions pendente lite, and therefore can not be considered. Likewise, numerous grounds of the motion for a new trial are not specifically argued in the brief of counsel for the plaintiff in error, and must therefore be treated as abandoned. The assignment of error upon the court’s refusal to grant a nonsuit will not be considered, since the case proceeded to judgment and the motion for a new trial contained the ground that the verdict was not authorized by the evidence.
After a thorough examination of the voluminous record, and a careful consideration of all the assignments of error that are properly before this court, we find none that requires a new trial. The evidence authorized the verdict; the charge of the court was full and fair; and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.